488 F.2d 534
85 L.R.R.M. (BNA) 2256, 73 Lab.Cas.  P 14,228
GENERAL COMMUNICATIONS SERVICE, INC., Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent.
No. 73-1434.
United States Court of Appeals,Ninth Circuit.
Dec. 27, 1973.

Max C. Richards (argued), Bilby, Thompson, Shoenhair & Warnock, Tucson, Ariz., for petitioner.
Elliott Moore, Asst. Gen. Counsel, W. L. Corbett (argued), National Labor Relations Board, Washington, D. C., Peter G. Nash, Gen. Counsel, and John S. Irving, Deputy Gen. Counsel, Patrick Hardin, Assoc. Gen. Counsel, of NLRB, Washington, D. C., James W. Mast, NLRB, Albuquerque, N. M., for respondent.
Bruce Thoren, Arizona Director of Communications Workers of America, Phoenix, Ariz., for charging party.
Before ELY and SNEED, Circuit Judges, and SOLOMON, District Judge.*
OPINION
PER CURIAM:


1
The Board's Decision and Order is reported at 201 N.L.R.B. No. 135.


2
Our review of the record convinces us that the reasoning of the Board's Decision was correct.  Accordingly, and upon the basis of the Board's reasoning, the Petition to Review is denied, the respondent Board's Cross-Application is granted, and the Board's Order will be


3
Enforced.



*
 Hon. Gus J. Solomon, Senior United States District Judge, Portland, Oregon, sitting by designation